DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or fairly render obvious performing a single chemical vapor deposition process, wherein the single chemical vapor deposition process simultaneously forms a silicide region from a first part of the source/drain region and also forms a barrier layer along sidewalls of the dielectric layer and wherein the single chemical vapor deposition process flows each precursor to the source/drain region at the same time, in combination with the other limitations of the claims.
Regarding claim 7, the prior art of record fails to teach or fairly render obvious wherein the conformally forming the barrier layer additionally forms a titanium silicide from a portion of the source/drain region, the conformally forming the barrier layer including a simultaneous introduction of a single mixture of precursors to the source/drain region, in combination with the other limitations of the claims.
Regarding claim 15, the prior art of record fails to teach or fairly render obvious reacting a first portion of the dielectric layer with a first set of precursors to form a barrier layer, each one of the first set of precursors being introduced to the dielectric layer simultaneously; and reacting a second portion of the source/drain region with the first set of precursors to form a silicide, in combination with the other limitations of the claims.
The closest prior art, Miyamoto (US 5,831,335) teaches forming the silicide and barrier layers in separate processes.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.